     Case 1:19-cv-00741-LJV-JJM Document 19 Filed 08/01/19 Page 1 of 3




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
__________________________________________

DAVID PETERSEN, WAYNE LITCHFIELD,
CHRISTY OGRODOSKI, LINDA JOHNSON,
and WILLIAM COHEN, individually and on
behalf of all others similarly situated,

                        Plaintiffs,          NOTICE OF MOTION AND
                                             UNOPPOSED MOTION TO
                                             DISMISS CLAIMS OF
                                             PLAINTIFFS LITCHFIELD,
                                             OGRODOSKI, JOHNSON, AND
                                             COHEN
       v.
                                             Docket No. 1:19-cv-00741


CHASE CARD FUNDING, LLC, CHASE
ISSUANCE TRUST, and WILMINGTON
TRUST COMPANY, as Trustee of Chase
Issuance Trust,

                        Defendants.
__________________________________________


MOTION MADE BY:                        The plaintiffs, DAVID PETERSEN,
                                       WAYNE LITCHFIELD, CHRISTY
                                       OGRODOSKI, LINDA JOHNSON, and
                                       WILLIAM COHEN, individually and on
                                       behalf of all others similarly situated, by
                                       and through their attorneys, CONNORS
                                       LLP, CUNEO GILBERT & LADUCA,
                                       LLP, and BERGER MONTAGUE PC.
    Case 1:19-cv-00741-LJV-JJM Document 19 Filed 08/01/19 Page 2 of 3




DATE, TIME, AND PLACE                To be determined by this Court before the
OF MOTION:                           Hon. Lawrence J. Vilardo, Robert H.
                                     Jackson United States Courthouse, 2
                                     Niagara Square, Buffalo, New York
                                     14202.

                                     Oral argument is not requested.

RELIEF REQUESTED:                    An Order of this Court that the claims of
                                     plaintiffs Wayne Litchfield, Christy
                                     Ogrodoski, Linda Johnson, and William
                                     Cohen be voluntarily dismissed without
                                     prejudice. Plaintiff David Petersen
                                     remains in the case.



GROUNDS FOR
RELIEF REQUESTED:                    Federal Rule of Civil Procedure 21 and
                                     the discretion of this Court.


SUPPORTING PAPERS:                   Declaration of C. William Frick, Esq.,
                                     and all prior pleadings and proceedings
                                     in this action.



DATED:   August 1, 2019
         Buffalo, New York



                                       s/Katherine G. Howard
                                       CONNORS LLP
                                       Katherine G. Howard, Esq.
                                       1000 Liberty Building
                                       Buffalo, New York 14202
                                       Telephone: (716) 852-5533
                                       Facsimile: (716) 852-5649
                                       kgh@connorsllp.com
      Case 1:19-cv-00741-LJV-JJM Document 19 Filed 08/01/19 Page 3 of 3




                                         CUNEO GILBERT & LADUCA, LLP
                                         Charles J. LaDuca, Esq.
                                         C. William Frick, Esq.
                                         Christian Hudson, Esq.
                                         Daniel Cohen, Esq.
                                         4725 Wisconsin Ave. NW
                                         Suite 200
                                         Washington, DC 20016
                                         Telephone: (202) 789-3960
                                         Facsimile: (202) 589-1813
                                         bill@cuneolaw.com

                                         BERGER MONTAGUE PC
                                         Shanon J. Carson
                                         Glen L. Abramson
                                         Patrick F. Madden
                                         1818 Market Street
                                         Suite 3600
                                         Philadelphia, PA 19103
                                         Telephone: (215) 875-3000
                                         Facsimile: (215) 875-4604
                                         scarson@bm.net
                                         gabramson@bm.net
                                         pmadden@bm.net

                                         Counsel for Plaintiffs

TO: All counsel of record
